

116 HR 3789 IH: IoT Readiness Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3789IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. DelBene (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to collect and maintain data on the growth in the
			 use of Internet of Things devices and devices that use 5G mobile networks
			 in order to determine the amount of electromagnetic spectrum required to
			 meet the demand created by such use, and for other purposes.
	
 1.Short titleThis Act may be cited as the IoT Readiness Act of 2019. 2.Sense of CongressIt is the sense of Congress that—
 (1)Internet of Things device usage is a critical component of the United States economy; (2)Internet of Things device usage will continue to grow exponentially, and United States infrastructure needs to be prepared for that growth;
 (3)in order for the Federal Government to properly address spectrum requirements, Congress needs to understand the full scope of future spectrum demand; and
 (4)the United States should further prepare its infrastructure with comprehensive spectrum planning. 3.Tracking of growth of Internet of Things and 5G devices by FCC (a)Collection and maintenance of dataThe Commission shall collect and maintain data on the growth in the use of Internet of Things devices and devices that use 5G mobile networks in order to determine the amount of electromagnetic spectrum required to meet the demand created by such use.
 (b)Biennial report to CongressNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 2 years thereafter, the Commission shall submit to Congress a report on the data collected and maintained under subsection (a). Such report shall contain—
 (1)a determination by the Commission of the amount of electromagnetic spectrum required to meet the demand created by Internet of Things devices and devices that use 5G mobile networks and whether sufficient spectrum is available as of the date of such report to meet such demand; and
 (2)a determination by the Commission of— (A)whether any growth is anticipated in the use of Internet of Things devices or devices that use 5G mobile networks; and
 (B)if such growth is anticipated, the amount of spectrum needed to meet the future demand created by such growth.
 4.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Communications Commission, in consultation with the Assistant Secretary of Commerce for Communications and Information.
 (2)Internet of Things deviceThe term Internet of Things device means a device that uses a network to communicate and share data with other devices. 